DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to inventprovisions. 
Restriction/Election
Applicant’s election of claims 2-13 drawn to Species I in the reply filed on 11/22/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim 14-21 were withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. For reasons given above, the election is being treated as an election without traverse  based on the reply filed on 11/22/2022.
Information Disclosure Statement
Applicant should note that the large number of references in the attached IDS have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search. See MPEP 609.05(b). Applicant is requested to point out any particular reference in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “908” has been used to designate both axis (see instant application specification [0150]) and rod (see instant application specification [0150]) in figure 9.  
Figure 14A and 14B should be designated by a legend such as --Prior Art-- because only that which is old is illustrated (see instant application specification para. [0046] “conventional treatment” and [0047] “standard drug delivery”).  See MPEP § 608.02(g).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification Objection
The disclosure is objected to because of the following informalities:
 “…One advantage of using the magnetic tool, when larger magnetic rotors are used, the use of the magnetic gradient, which may be time-varying, and a time-varying magnetic field allows for devices to be constructed which possess a magnet capable of rotating at the distal end …” in para.[0151] needs to be corrected.  A suggested correction is -- One advantage of using the magnetic tool, when larger magnetic rotors are used, is that the use of the magnetic gradient, which may be time-varying, and a time-varying magnetic field allows for devices to be constructed which possess a magnet capable of rotating at the distal end --.
“non functional” in instant application specification para. [0191] needs to be corrected. A suggested correction is –non-functional--. 
 Appropriate correction is required. 
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Following claims are objected to because of the following informalities:  
Claim 2 line 6 “fluid flow” needs to be corrected. A suggested correction is  – the fluid flow—given its antecedent in claim 2 line 1.
Claim 3 include the  acronym “µm”. At least the first instance of the  acronym should be spelled out in full. 
Claim 9 “poles of the magnet periodically attract the opposing poles of the magnetic tool” needs to be corrected. A suggested correction is -- poles of the magnet periodically attract [[the]] respective opposing poles of the magnetic tool— or – each pole[[s]] of the magnet periodically attracts the respective opposing pole[[s]] of the magnetic tool -- given lack of any antecedent basis for the term “the opposing poles” in this claim or base claims.
Claim 11 “the poles of the magnet continuously attract the opposing poles of the magnetic tool” needs to be corrected. A suggested correction is – [[the]] poles of the magnet continuously attract [[the]] respective opposing poles of the magnetic tool—or -- each pole of the magnet continuously attracts the respective opposing pole[[s]] of the magnetic tool -- given lack of any antecedent basis for the term “the poles” or “the opposing poles” in this claim or base claims.
Appropriate correction is required.
Claim Rejections - 35 USC § 112 Second Paragraph
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 2-13  rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 2 in lines 1-2 recites the limitation "the magnetic system".  There is insufficient antecedent basis for this limitation in the claim.
Each of claims 2, 3, 7, 8, 10, 12, 13 recite the limitation " the therapeutic target ".  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites “the patient”. There is insufficient antecedent basis for this limitation in the claim.
Dependent claims 3-13 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 112 second paragraph because the additional recited limitations fail to cure the 35 U.S.C. 112 second paragraph issue in their respective base claims. Consequently, dependent claims 3-13 are also rejected under 35 U.S.C. 112 second paragraph based on their direct/indirect dependency on their respective base claims.
Claim Rejections - 35 U.S.C. § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 2, 4-13 are rejected under 35 U.S.C. 102(b)  as being anticipated over Hall, Andrew F.  et al. (Pub. No.: US 20020029056 A1, hereinafter referred to as "Hall").
As per independent Claim 2, Hall discloses a therapeutic system for increasing fluid flow in a circulatory system (Hall in at least abstract, fig. 1, 5-10, [0001], [0004-0007], [0022-0023], [0027-0032] for example discloses relevant subject-matter. More specifically, Hall in at least abstract, fig. 1, fig. 5-8, [0001], [0004-0007], [0027-0028] for example discloses a therapeutic system for increasing fluid flow in a circulatory system. See at least Hall abstract “a magnetically navigable atherectomy device includes a cutting head, a flexible drive shaft having a proximal and a distal end, with the cutting device on the distal end, and a magnet associated with the cutting head, the magnet of sufficient size to allow the cutting head to be oriented by an externally applied magnetic field”; [0001] “devices for removing material from body lumens and cavities, and in particular to such devices that can be magnetically navigated and/or controlled”), the magnetic system comprising: 
a magnet having a magnetic field for controlling a magnetic tool in the fluid (Hall in at least abstract, fig. 1, fig. 5-8, [0004-0007], [0027-0028] for example discloses a magnet having a magnetic field (“externally applied magnetic field”) for controlling a magnetic tool 24 in the fluid. See at least Hall [0005] “with the application of a magnetic field, the cutting portion of the cutting head can be oriented toward the accumulated atheromatous material, and the cutting tool itself can be moved within the cross-section of the blood vessel to act on the accumulated atheromatous material…Because the tool can be both oriented and moved, the tool can open a passage in the blood vessel…both the magnetic field and magnetic gradient can be simultaneously changed to cause the orientation and the position of the cutting head to change to remove material from around the cross section of the vessel”;  [0027] “Regardlesss of the means by which the magnet is associated with the atherectomy device, a magnetic field can be applied to orient the atherectomy device in the blood vessel for navigating to the procedure site. The externally applied magnetic field may be applied, for example with a magnetic surgery system … The applied magnetic field aligns the magnet associated with cutting head, e.g., the magnetic cutting head 24 in device 20, … in the direction of the field, so that the atherectomy device can be more easily steered through the blood vessels”,); and 
a controller positioning and rotating the magnetic field with respect to the therapeutic target to rotate an abrasive surface of the magnetic tool and maneuver the rotating abrasive surface to contact and increase fluid flow through or around the therapeutic target (Hall in at least abstract, fig. 1, fig. 5-8, [0004-0007], [0027-0030] for example discloses a controller/processor positioning and rotating the magnetic field with respect to the therapeutic target to rotate an abrasive surface/abrasive cutting surface of the magnetic tool/tool and maneuver the rotating abrasive surface to contact and increase fluid flow through or around the therapeutic target as seen in fig. 5-8. See Hall at least [0029] “apply a magnetic field to simply orient the cutting head 24, positioning the distal abrasive cutting surface of the cutting head against the atheromatous material on the vessel wall…the gradient pulls the cutting head into the atheromatous material, the field direction can be along the axis of the vessel, to keep the cutting head oriented along the vessel”; [0030] “By employing a microprocessor control, or other automated control to change the magnetic field as a function of time, the cutting tool can be automatically precessed within the vessel…As the cutting head is precessing, it can be slowly advanced across the accumulated atheromatous material. In addition to precessing the cutting head by continuously changing the magnetic field, it is also possible to continuously move the cutting head around the cross-section of the vessel by continuously varying the magnetic gradient…both the magnetic field and magnetic gradient can be simultaneously changed to cause the orientation and the position of the cutting head to change to remove material from around the cross section of the vessel“).  

As per dependent Claim 4, Hall further discloses system wherein the patient is a human (Hall in at least [0007], [0032] for example discloses the patient is a human.  See at least [0032] “the operating region in the patient is viewed … The physician identifies the current position of the atherectomy device … the atherectomy device can be magnetically directed to the site of the occlusion … once at the site of the occlusion can be magnetically manipulated to remove the material blocking the vessel or lumen”. Also see [0022] “an atherectomy device for removing atheromatous material from the walls of blood vessels”; [0027] “The externally applied magnetic field may be applied, for example with a magnetic surgery system like that disclosed in co-pending U.S. patent application Ser. No. 08-920,446, filed Aug. 29, 1997, entitled Method and Apparatus for Magnetically Controlling Motion Direction of a Mechanically Pushed Catheter, incorporated herein by reference”).  

As per dependent Claim 5, Hall further discloses system wherein the magnetic tool is coupled to a stabilizing rod (Hall in at least fig. 1, 5-6, 8, [0022] for example discloses the magnetic tool 24 is coupled to a stabilizing rod/shaft. See at least [0022] “atherectomy device 20 comprises a flexible drive shaft 22 and a cutting head 24 …The drive shaft 22 rotates the cutting head 24, and the abrasive on the distal end of the cutting head abrades the atheromatous material in the vessel. …the cutting head 24 is made from or contains a magnetic material”).  

As per dependent Claim 6, Hall further discloses system wherein the magnetic tool rotates about the stabilizing rod in response to the rotating magnetic field (Hall in fig. 1, 7, [0005], [0022], [0028], [0030] for example discloses the magnetic tool 24 rotates about the stabilizing rod 22 in response to the rotating magnetic field. See at least Hall [0022] “The drive shaft 22 rotates the cutting head 24, and the abrasive on the distal end of the cutting head abrades the atheromatous material in the vessel”; [0028] “by controlling the direction of the applied magnetic gradient, it is possible to move the cutting head to any position in the cross section of the blood vessel”; [0030] “both the magnetic field and magnetic gradient can be simultaneously changed to cause the orientation and the position of the cutting head to change to remove material from around the cross section of the vessel”).  

As per dependent Claim 7, Hall further discloses system wherein the magnetic tool includes an abrasive cap affixed to a magnet which engages and cuts through the therapeutic target (Hall in fig. 1, 5-6, 8, [0022] for example discloses the magnetic tool  24 includes an abrasive cap (see fig. 1) affixed to a magnet which engages and cuts through the therapeutic target. See at least Hall [0022] “atherectomy device 20 comprises a flexible drive shaft 22 and a cutting head 24… The cutting head 24 is preferably an oblate spheroid, with an abrasive, such as diamond particles on the distal end. The drive shaft 22 rotates the cutting head 24, and the abrasive on the distal end of the cutting head abrades the atheromatous material in the vessel… The cutting head 24 may be coated with an abrasive material, such as diamond dust embedded in the distal surface of the head”).  

As per dependent Claim 8, Hall further discloses system wherein the controller positions the magnetic tool at a target point on the therapeutic target (Hall in at least fig. 1, 5-6, 8, [0005],  [0007], [0027-0028], [0030] for example discloses the controller/processor positions the magnetic tool at a target point on the therapeutic target. Hall at least [0005] “The magnet associated with the cutting head facilitates navigation of the atherectomy device to the procedure site, and control of the cutting head at the procedure site through the application of a magnetic field and/or magnetic field gradient. A magnetic field can be applied to orient the atherectomy device in the blood vessel for navigating to the procedure site… a magnetic field gradient can be applied to the magnet associated with the cutting head to apply force to the atherectomy device to actually move the device through the blood vessel, or assist the mechanical pushing of the device through the blood vessel”; [0007] “atherectomy device… navigated to the site of the disease…”; [0028] “Once at the site, magnetic fields can be applied to the magnet associated with the cutting head to control the orientation of the device and its position within the cross-section of the blood vessel”; [0030] “By automating the control of the direction and/or gradient of the applied magnetic field, the procedure can be automated, so that once the tool is navigated to the site of the disease, the tool is automatically precessed …In addition to precessing the cutting head by continuously changing the magnetic field, it is also possible to continuously move the cutting head around the cross-section of the vessel by continuously varying the magnetic gradient”), and 
rotates the magnetic tool at a frequency sufficient to cut through the therapeutic target (Hall in at least fig. 1, 7, [0005], [0007], [0022], [0028], [0030] for example discloses rotates the magnetic tool 24  at a frequency sufficient to cut through the therapeutic target. Hall at least [0005] “Once at the procedure site, magnetic fields and/or magnetic field gradients can be applied to the magnet associated with the cutting head to control the orientation of the device and its position within the cross-section of the blood vessel. Thus, with the application of a magnetic field, the cutting portion of the cutting head can be oriented toward the accumulated atheromatous material, and the cutting tool itself can be moved within the cross-section of the blood vessel to act on the accumulated atheromatous material… both the magnetic field and magnetic gradient can be simultaneously changed to cause the orientation and the position of the cutting head to change to remove material from around the cross section of the vessel.”; [0007] “atherectomy device…Once at the site, the tool can be operated more effectively, removing atheramotous material from around the entire circumference of the blood vessel, and clearing a passageway larger than the cross section of the atherectomy device itself”; [0022] “atherectomy device 20 comprises a flexible drive shaft 22 and a cutting head 24 …The drive shaft 22 rotates the cutting head 24, and the abrasive on the distal end of the cutting head abrades the atheromatous material in the vessel.”; [0028] “with the application of a magnetic field, the cutting portion of the cutting head can be oriented toward the accumulated atheromatous material, and the cutting tool itself can be moved within the cross-section of the blood vessel to act on the accumulated atheromatous material… controlling the direction of the applied magnetic gradient, it is possible to move the cutting head to any position in the cross section of the blood vessel”; [0030] [0030] “By automating the control of the direction and/or gradient of the applied magnetic field, the procedure can be automated … both the magnetic field and magnetic gradient can be simultaneously changed to cause the orientation and the position of the cutting head to change to remove material from around the cross section of the vessel.”).  

As per dependent Claim 9, Hall further discloses system wherein the magnet is positioned so that poles of the magnet periodically attract the opposing poles of the magnetic tool during rotation (Hall in at least fig. 1, fig. 7 [0005], [0022], [0028-0029] for example discloses the magnet is positioned so that poles of the magnet periodically attract the opposing poles of the magnetic tool during rotation at least during reorientation of the tool within the vessel from one location to another. See at least Hall [0005] “both the magnetic field and magnetic gradient can be simultaneously changed to cause the orientation and the position of the cutting head to change to remove material from around the cross section of the vessel”; [0022] “atherectomy device 20 comprises a flexible drive shaft 22 and a cutting head 24… The cutting head 24 is preferably an oblate spheroid, with an abrasive, such as diamond particles on the distal end. The drive shaft 22 rotates the cutting head 24, and the abrasive on the distal end of the cutting head abrades the atheromatous material in the vessel.”; [0028] “by controlling the direction of the applied magnetic gradient, it is possible to move the cutting head to any position in the cross section of the blood vessel.”; [0029] “The effects of orientation with a magnetic field and positioning with a magnetic gradient can be combined. While the gradient pulls the cutting head into the atheromatous material, the field direction can be along the axis of the vessel, to keep the cutting head oriented along the vessel.”).  

As per dependent Claim 10, Hall further discloses system wherein the magnetic tool is pushed towards the therapeutic target by a stabilizing rod upon which the magnetic tool rotates (Hall in at least fig. 1, 5-6, 8, [0005], [0027] for example discloses the magnetic tool 24 is pushed towards the therapeutic target by a stabilizing rod 22 upon which the magnetic tool 24 rotates. See at least Hall [0027] “Once the distal end of the device is oriented in the desired direction of travel by the magnetic field, the device can then be advanced in the desired direction simply by pushing on the proximal end. Alternatively, or in addition, a magnetic field gradient can be applied to the to the magnet associated with the cutting head to apply force to the atherectomy device to actually advance the device through the blood vessel. This force can be the only force used to move the atherectomy device, or this force can merely be used to assist the mechanical pushing of the device through the blood vessel.”).  

As per dependent Claim 11, Hall further discloses system wherein the magnet is positioned so that the poles of the magnet continuously attract the opposing poles of the magnetic tool during rotation (Hall in at least fig. 1, fig. 7, [0005], [0022], [0028-0029] for example discloses wherein the magnet is positioned so that the poles of the magnet continuously attract the opposing poles of the magnetic tool during rotation to maintain tool oriented at desired location. [0022] “atherectomy device 20 comprises a flexible drive shaft 22 and a cutting head 24… The cutting head 24 is preferably an oblate spheroid, with an abrasive, such as diamond particles on the distal end. The drive shaft 22 rotates the cutting head 24, and the abrasive on the distal end of the cutting head abrades the atheromatous material in the vessel.”; [0028] “by controlling the direction of the applied magnetic gradient, it is possible to move the cutting head to any position in the cross section of the blood vessel.”; [0029] “The effects of orientation with a magnetic field and positioning with a magnetic gradient can be combined. While the gradient pulls the cutting head into the atheromatous material, the field direction can be along the axis of the vessel, to keep the cutting head oriented along the vessel.”).  

As per dependent Claim 12, Hall further discloses system wherein the magnetic tool is pulled towards the therapeutic target by an attractive force of the magnet (Hall in at least fig. 1, fig. 7, [0005], [0027], [0029] for example discloses the magnetic tool 24 is pulled towards the therapeutic target by an attractive force of the external magnet. See at least Hall [0007] “magnet associated with the cutting head facilitates navigation of the atherectomy device to the procedure site, and control of the cutting head at the procedure site through the application of a magnetic field and/or magnetic field gradient. A magnetic field can be applied to orient the atherectomy device in the blood vessel for navigating to the procedure site. The applied magnetic field aligns the magnet associated with cutting head in the direction of the field, so that the atherectomy device can be more easily steered through the blood vessels. ”; [0027] “Regardlesss of the means by which the magnet is associated with the atherectomy device, a magnetic field can be applied to orient the atherectomy device in the blood vessel for navigating to the procedure site. The externally applied magnetic field may be applied, for example with a magnetic surgery system …The applied magnetic field aligns the magnet associated with cutting head, e.g., the magnetic cutting head 24 in device 20… in the direction of the field, so that the atherectomy device can be more easily steered through the blood vessels”; [0029] “effects of orientation with a magnetic field and positioning with a magnetic gradient can be combined. While the gradient pulls the cutting head into the atheromatous material, the field direction can be along the axis of the vessel, to keep the cutting head oriented along the vessel”).  

As per dependent Claim 13, Hall further discloses system wherein the therapeutic target comprises a fluid obstruction (Hall in at least fig. 5-8, [0005], [0007], [0022] for example discloses the therapeutic target comprises a fluid/blood obstruction i.e. accumulated atheromatous material within blood vessel. See Hall at least [0005] “with the application of a magnetic field, the cutting portion of the cutting head can be oriented toward the accumulated atheromatous material, and the cutting tool itself can be moved within the cross-section of the blood vessel to act on the accumulated atheromatous material… Because the tool can be both oriented and moved, the tool can open a passage in the blood vessel … both the magnetic field and magnetic gradient can be simultaneously changed to cause the orientation and the position of the cutting head to change to remove material from around the cross section of the vessel.”; [0022] “an atherectomy device for removing atheromatous material from the walls of blood vessels…any magnetically navigable and/or controllable device for removing material from the surface of a body lumen or cavity”).
Claim Rejections - 35 U.S.C. § 103(a)
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 3 is rejected under 35 U.S.C. 103(a) as being unpatentable over Hall  as evidenced by Skerrett; H. Donlon et al. (Pub. No.: US 20110311457 A1, hereinafter referred to as “Skerrett”).
As per dependent Claim 3, Hall discloses system of claim 2 (see claim 2), wherein the therapeutic target is located within a vessel of a patient having a diameter (Hall in at least fig. 5-8 and [0005], [0007] discloses the therapeutic target is located within a vessel of a patient having a diameter. See at least Hall [0005] “blood vessel”; [0007] “Once at the site, the tool can be operated more effectively, removing atheramotous material from around the entire circumference of the blood vessel”).  
Hall does not explicitly disclose vessel of a patient having a diameter between 1 um and 10 um.
 However, Hall’s disclosure of blood vessels makes recited vessel of a patient having a diameter between 1 um and 10 um obvious when evidenced by Skerrett which discloses that blood vessels encompass vessels with the recited diameters (Skerrett, [0082] “The terms "vasculature," "vessels," and "circulatory system" are intended to include vessels through which blood circulates, including, but not limited to veins, arteries, arterioles, venules and capillaries. The blood vascular system is commonly divided into the macrovasculature … and microvasculature (e.g., vessels having a diameter < 0.1 mm). As used herein, the term "capillary" includes any one of the minute vessels that connect the arterioles … and venules … forming a network of nearly all parts of the body…The average diameter of capillaries is usually between about 7 micrometers to 9 micrometers”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the therapeutic magnetic system for increasing fluid flow in a circulatory system  as taught by Hall,  by extending application to include vessel of a patient having a diameter between 1 um and 10 um as also made obvious by Hall when evidenced in light of Skerrett. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage of extending therapeutic benefits to removing atheramotous material from around the entire circumference of the blood vessel of recited diameters (Hall, [0001], [0007], [0030]).

Conclusion
    The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and/or the claims.  
US 20040210128 A1 for disclosing  method and system for propelling and controlling displacement of a magnetic field responsive microrobot through a patient's blood vessel when subjected to external magnetic field similar to that disclosed.
US 20100174234 A1 and US 20070287909 A1 for disclosing external magnetic field generating devices that magnetically control in vivo magnetic tipped catheters in body lumens and cavities similar to that disclosed.
US 8500619 B2 for disclosing  a medical device incorporating magnetic material that is introduced into the body of a patient and a time varying magnetic field is generated externally of the patient's body and which is of sufficient strength to magnetically induce motion in the device, thereby causing the medical device to render therapy within the patient's body. This prior art is similar in terms of disclosing external magnetic field generating devices that magnetically control in vivo magnetic tool positioned inside body.
US 20060145799 A1 for disclosing a magnet assembly comprising a magnet mounted for pivoting about a first axis spaced from the magnet, and rotating about a second axis that is perpendicular to and intersects with the first axis. The magnet comprising a plurality of segments each with a magnetization direction such that through a combination of pivoting and rotating the magnet projects a magnetic field in any direction at an operating point spaced from the front of the assembly. The segmented construction with segments of different magnetization directions allows small changes in the orientation of the magnet to substantially change the magnet field direction at a system operating point. This prior art is similar with respect to  external magnet assembly to that disclosed and claimed.
US 20030208188 A1 for disclosing a method of turning a medical device, having a magnetically responsive element associated with its distal end, at an operating point within an operating region inside a patient's body from an initial direction to a desired final direction, through the movement of at least one external source magnet. The at least one external source magnet is moved in such a way as to change the direction of the distal end of the magnetic medical device from the initial direction to the desired final direction without substantial deviation from the plane containing the initial direction and the desired final direction. This prior art is similar in terms of disclosing external magnetic field generating devices that magnetically control in vivo magnetic tool positioned inside body.
Non-patent literature to Abbott et al, (“Abbott, Jake & Peyer, Kathrin & Dong, Lixin & Nelson, Brad. (January, 2007). How Should Microrobots Swim?. 66. 157-167. 10.”) for discloses microrobot magnetic tool that rotates about a stabilizing rod (see fig. 3b, fig. 9(c)) in response to the external applied magnetic field similar to that claimed and disclosed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA REDDY whose telephone number is (571)270-5151.  The examiner can normally be reached on M-Thu 10-4 EST .Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES A MARMOR II can be reached on (571)272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUNITA REDDY/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        December 2, 2022